No brief has come to the hands of the court in support of this appeal, but, as required by stature, we have examined each exception reserved. No new or novel questions are presented, and in each instance the trial court has followed the well-defined rules of evidence in the admission of testimony. In none of these rulings do we find error.
The doctrine of retreat and the defendant's rights under the doctrine, as applied to the evidence in this case, was clearly defined to the jury in the court's oral charge and in written charge H. Charges 1 and 2, refused to defendant, do not conform to the requirements of the doctrine and were properly refused. The other charge undertaking to define a reasonable doubt was fully covered.
We find no error in the record, and the judgment is affirmed.
Affirmed.